     Case 3:18-cr-03071-WQH Document 96 Filed 03/25/19 PageID.460 Page 1 of 12




 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 AARON P. ARNZEN (CA Bar No. 218272)
 3 ANDREW J. GALVIN (CA Bar No. 261925)
   Assistant U.S. Attorneys
 4 880 Front Street, Room 6293
 5 San Diego, California 92101-8893
   Telephone: (619) 546-8384 / 9721
 6 Email: Aaron.Arnzen@usdoj.gov / Andrew.Galvin@usdoj.gov
 7 Attorneys for the United States
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10                                           Case No.: 18CR3071-WQH
11 UNITED STATES OF AMERICA,
                                             UNITED STATES’ FIRST
12                    Plaintiff,             SUPPLEMENTAL BRIEF IN
13                                           OPPOSITION TO DEFENDANT
          v.                                 GIGUIERE’S MOTION TO COMPEL
14 GANNON GIGUIERE (1),                      DISCOVERY AND RETURN PROPERTY
15 OLIVER LINDSAY (2),                       Date:    April 22, 2019
                Defendants.                  Time:       2:00 P.M.
16                                           Courtroom: 14-B
17                                           HON. WILLIAM Q. HAYES
18
19        The UNITED STATES OF AMERICA, by and through its counsel Robert S.
20 Brewer, Jr., United States Attorney, and Aaron P. Arnzen and Andrew J. Galvin,
21 Assistant U.S. Attorneys, files this first supplemental brief in opposition to defendant
22 Gannon Giguiere’s motion to compel discovery and return property.
23                                            I.
24                                    INTRODUCTION
25        At the March 11, 2019 hearing on Giguiere’s discovery motion, the Court ordered
26 the United States to disclose additional information concerning this United States
27 Attorney’s Office’s knowledge of cooperating witness Michael Forster’s past and/or
28 present wrongdoing, his proactive cooperation, and the United States’ position on the
      Case 3:18-cr-03071-WQH Document 96 Filed 03/25/19 PageID.461 Page 2 of 12




 1 discoverability of information and materials related to these issues. The United States’
 2 response to the Court’s order is set forth below.
 3                                                         II.
 4                        FORSTER’S WRONGDOING AND COOPERATION
 5           As stated in the United States’ response in opposition to Giguiere’s discovery
 6 motion, Forster has been involved in penny stock fraud for many years, and has had
 7 contact with a large number of other repeat players in the industry. This United States
 8 Attorney’s Office is aware of several categories of securities fraud-related schemes about
 9 which Forster knows or in which Forster participated. As set forth in greater detail
10 below, these include:
11           (1) Historical pump-and-dump / market manipulation schemes that Forster
12 disclosed to agents. These are described in Subsections A and B, below.
13           (2) Pump-and-dump / market manipulation schemes that were ongoing at around
14 the time Forster began cooperating, and which involved Giguiere and/or his co-
15 defendant, Oliver Lindsay. The FBI’s San Diego Field Office (“FBI-SD”) gathered
16 further information about these schemes, including through recorded conversations, texts
17 and emails that Forster captured as part of his cooperation. These are described in
18 Subsection C, below.
19           (3) The “Cleveland Criminal Case,” about which Forster was approached by agents
20 in the FBI’s Cleveland Field Office. Forster declined to cooperate or provide information
21 to investigators in that case, which is described in Subsection D, below.
22           (4) Cuba Beverage Company, which was the subject of a warrant out of this district
23 for Forster’s arrest. Forster agreed to cooperate and the warrant was not executed. This
24 case is also described in Subsection D, below.
25           (5) Schemes in which Forster engaged in no wrongdoing.            Forster had no
26 connection with several schemes until he was introduced at the FBI’s instruction in order
27
28
     United States First Suppl. Brief in R&O to Giguiere   2                       18CR3071-WQH
     Discovery Motion
         Case 3:18-cr-03071-WQH Document 96 Filed 03/25/19 PageID.462 Page 3 of 12




 1 to gather evidence as part of Forster’s proactive cooperation. This activity is described in
 2 Subsection E, below.
 3 A.        Historical Pump-and-Dump / Market Manipulation Schemes – No Additional
 4           Evidence Gathered
 5           The FBI has debriefed Forster on many occasions, as documented in FD-302 and
 6 FD-1023 reports, all of which have been produced to defendants in discovery. During
 7 these debriefs, Forster made statements about a large number of stocks with which he has
 8 been involved and/or about which he knows. As indicated in the FBI reports, Forster was
 9 part of an effort to manipulate, knew of efforts to manipulate, or suspected efforts to
10 manipulate, most of these stocks. With respect to some of these stocks, no additional
11 evidence was gathered during FBI-SD’s investigation, with the exception in some
12 instances of obtaining referral reports created by FINRA, a securities regulator. The
13 FINRA reports surrounding these stocks that FBI-SD gathered have been produced to
14 defendants in discovery.
15           The stocks that meet the description above include the following (Forster identified
16 the companies by name or ticker symbol): CLOW, CYMG, FRMG, Grid Petroleum,
17 Hondo Minerals, Ku Toor, Mercury Scheduling, LOGG, SCIO, Satel, and VTNL.
18           Based on the foregoing, the United States Attorney’s Office is aware of actual or
19 possible schemes surrounding these stocks, but does not have knowledge of, or direct1
20 access to, additional information or evidence beyond the descriptions provided in or
21 attached to the FBI and FINRA reports. It is the United States’ position that there is no
22 legal requirement that it canvas other offices, departments, or agencies in order to gather
23 additional evidence (should it exist) with respect to these stocks.
24
25
26
27   1
       In other words, no additional materials are in the possession, custody or control of
     this United States Attorney’s Office, or the FBI’s San Diego Field Office.
28
     United States First Suppl. Brief in R&O to Giguiere   3                         18CR3071-WQH
     Discovery Motion
      Case 3:18-cr-03071-WQH Document 96 Filed 03/25/19 PageID.463 Page 4 of 12




 1 B.        Historical Pump-and-Dump / Market Manipulation Schemes – Additional
 2           Evidence Gathered
 3           During his debriefs, Forster also made statements about a number of stocks subject
 4 to actual or possible schemes about which FBI-SD obtained additional evidence. These
 5 actual or possible schemes surround the following tickers: ASNT (as alleged in United
 6 States v. Hackett, et al., S.D. Cal. Case no. 18CR3072-BTM), CADY, EVTI, MNGA,
 7 SSSI, and WRIT. Additional details concerning two of these stocks is set forth below.
 8           The EVTI scheme was the subject (along with schemes surrounding several other
 9 companies) of a specific investigation conducted by the SEC’s Los Angeles Regional
10 Office. As a result of the investigation, the SEC filed civil charges in SEC v. Flowers,
11 S.D. Cal. Case no. 17CV1456-JAH. This SEC case was filed before Forster began
12 cooperating. The SEC supplied FBI-SD with many of the documents the SEC obtained
13 during its investigation; these documents have been produced to defendants in discovery
14 in this case. According to Forster, and as documented in FBI reports of his interviews,
15 Giguiere and Forster played active roles in the EVTI scheme.
16           SSSI was the subject of a short-lived investigation by this United States Attorney’s
17 Office over a decade ago. According to the former Assistant United States Attorney who
18 worked on the case, the investigation took place in or around 2006. However, the
19 prosecutor was assigned to a detail at The Hague, the investigation was closed, and the
20 assigned FBI agents have since retired. All reports related to the investigation that
21 contained a reference to Forster (according to a computerized search of the FBI
22 investigative file) have been, or will soon be, produced in discovery to defendants here.
23           Based on the foregoing, the United States Attorney’s Office is aware of actual or
24 possible schemes surrounding these stocks, and has knowledge of, and direct access to,
25 additional information or evidence surrounding these schemes. The evidence regarding
26 these schemes that was gathered by FBI-SD has been produced to defendants in
27 discovery in this case. It is the United States’ position that there is no legal requirement
28
     United States First Suppl. Brief in R&O to Giguiere   4                        18CR3071-WQH
     Discovery Motion
      Case 3:18-cr-03071-WQH Document 96 Filed 03/25/19 PageID.464 Page 5 of 12




 1 that it canvas other offices, departments, or agencies in order to gather additional
 2 evidence (should it exist) with respect to these stocks.
 3 C.        Historical Pump-and-Dump / Market Manipulation Schemes – Involvement
 4           with Defendants Giguiere and/or Lindsay
 5           According to Forster, as well as recorded conversations, text messages and emails
 6 (which have been produced in discovery), Forster had been engaged in penny stock
 7 schemes alongside Giguiere and/or Lindsay since before he began cooperating with the
 8 United States in August 2017. A number of these apparent schemes continued after
 9 Forster began cooperating, and he gathered evidence (e.g., texts, recorded telephone
10 calls) as these schemes progressed, and as part of his cooperation. These apparent
11 schemes involve the following tickers and companies: ADAD, AHPI, BLIN, CODX,
12 DOGZ, EFCT, Hancock Jaffe Laboratories, PHMD, RMGN, LTEA, MOTS, MYND,
13 QBAK, QBIO, SPLY, TCCO, and UCLE.
14           Based on the foregoing, the United States Attorney’s Office is aware of actual or
15 possible schemes surrounding these stocks, and has direct access to and knowledge of
16 additional information or evidence. Evidence gathered by FBI-SD has been produced to
17 defendants in discovery in this case. It is the United States’ position that there is no legal
18 requirement that it canvas other offices, departments, or agencies in order to gather
19 additional evidence (should it exist) with respect to these stocks.
20 D.        Additional Historical Pump-and-Dump / Market Manipulation Schemes
21           1.       The Cleveland Case
22           As described in the United States’ response in opposition to Giguiere’s discovery
23 motion, Forster received a target letter in connection with a Northern District of Ohio
24 criminal case (the “Cleveland Criminal Case,”), see DEPT.               OF JUSTICE   PRESS RELEASE,
25 EIGHT      PEOPLE SENTENCED TO PRISON FOR PENNY-STOCK FRAUD THAT RESULTED IN                    $39
26   MILLION LOSS TO INVESTORS,               Jan. 31, 2017, and an SEC civil case alleging overlapping
27 facts, see SEC v. Cope, et al., S.D.N.Y. Case No. 14CV7575 (the “New York SEC
28
     United States First Suppl. Brief in R&O to Giguiere   5                               18CR3071-WQH
     Discovery Motion
      Case 3:18-cr-03071-WQH Document 96 Filed 03/25/19 PageID.465 Page 6 of 12




 1 Case”). Forster did not provide information to investigators when they approached him
 2 with the target letter, and he ultimately did not face criminal or civil charges arising from
 3 that investigation. The Cleveland Criminal Case went to trial against those who were
 4 indicted, after the United States Attorney’s Office in that district produced hundreds of
 5 thousands of documents in discovery.                    FBI-SD has possession of a few pieces of
 6 evidence from the Cleveland Criminal Case, including a video of a conversation between
 7 a cooperator and Forster, text messages exchanged between the cooperator and Forster,
 8 and records of wire transfers between accounts belonging to the cooperator and Forster.
 9           Based on the foregoing, the United States Attorney’s Office is aware of actual or
10 possible schemes investigated and charged as part of the Cleveland Criminal Case and
11 the New York SEC case, and has knowledge of and direct access to a limited amount of
12 additional information or evidence surrounding those cases. Those materials that are in
13 the possession of FBI-SD have been, or soon will be, produced to defendants in discovery
14 in this case. It is the United States’ position that there is no legal requirement that it
15 canvas other offices, departments, or agencies – including the USAO and/or FBI in
16 Cleveland and the SEC – in order to gather additional evidence (should it exist) with
17 respect to the stocks at issue in the Cleveland Case.
18           2.       Cuba Beverage Company
19           Except as described in this paragraph, none of the investigations of market
20 manipulation schemes in which Forster participated led to Forster’s cooperation, or to
21 filed criminal or SEC charges against him.                  In 2017, FBI-SD investigated a suspected
22 market manipulation scheme in the stock of Cuba Beverage Company. In August 2017,
23 the United States Attorney’s Office charged Forster in a sealed complaint with conspiracy
24 to commit securities fraud, in violation of 18 U.S.C. § 371, for his role in a scheme
25 relating to the 2012 manipulation of the market for Cuba Beverage stock.                      When
26 approached by FBI-SD agents, Forster agreed to cooperate, the arrest warrant was not
27 executed, and the complaint was later dismissed without prejudice. Forster entered into a
28
     United States First Suppl. Brief in R&O to Giguiere   6                                18CR3071-WQH
     Discovery Motion
      Case 3:18-cr-03071-WQH Document 96 Filed 03/25/19 PageID.466 Page 7 of 12




 1 cooperation and tolling agreement with the Government (both of which have been
 2 produced in discovery). He is cooperating with the investigation pursuant to those
 3 agreements, and has recorded conversations and captured evidence of written
 4 communications with Giguiere and Lindsay regarding the manipulation of KVMD, which
 5 led to the indictment in this case.
 6           Based on the foregoing, the United States Attorney’s Office is aware of an actual
 7 scheme surrounding Cuba Beverage stock in which Forster participated, and has direct
 8 access to and knowledge of additional information or evidence. Evidence gathered by
 9 FBI-SD has been produced to defendants in discovery in this case. It is the United
10 States’ position that there is no legal requirement that it canvas other offices,
11 departments, or agencies in order to gather additional evidence (should it exist) with
12 respect to Cuba Beverage Company.
13 E.        Forster’s Additional Proactive Cooperation
14           Forster continues to cooperate with FBI investigations into recent and/or ongoing
15 market manipulation schemes. He has done so pursuant to his cooperation agreement,
16 and with the hope that the Government will recommend a lower sentence on account of
17 his substantial assistance under U.S.S.G. § 5K1.1. Critically, none of this cooperation
18 involves wrongdoing by Forster – he was introduced into these schemes by individuals
19 working in an undercover capacity and, at the FBI’s instruction, Forster pretended to
20 analyze ongoing schemes and whether to get involved by asking questions of, and
21 requesting information from, his would-be conspirators. Forster had no prior connection
22 with these schemes, made no money from the schemes, and has not been compensated for
23 his investigative efforts. Also, to FBI-SD’s knowledge, none of these schemes has any
24 connection with defendants Giguiere or Lindsay.
25           With the exception of United States v. Luke Zouvas (described below), materials
26 gathered during these investigations have not been produced to defendants in discovery in
27 this case.        This is because disclosure of the names of the specific companies and
28
     United States First Suppl. Brief in R&O to Giguiere   7                      18CR3071-WQH
     Discovery Motion
      Case 3:18-cr-03071-WQH Document 96 Filed 03/25/19 PageID.467 Page 8 of 12




 1 individuals that are the focus of these efforts may well impair the related investigations.
 2 If the subjects/targets learn of the investigation, they would likely no longer engage in the
 3 ongoing conspiracies, cease communication with Forster and other undercovers, destroy
 4 evidence, flee or hide to evade capture, and may even attempt to harm Forster and other
 5 undercovers. Nevertheless, the United States is willing to make detailed disclosures
 6 about these schemes.              It is the United States’ position that it should not be required to
 7 turn over additional information or materials (except for updates before trial regarding
 8 ongoing cooperation) because disclosure of additional details would not put defendants in
 9 a better position to present and argue Forster’s bias and motivation for cooperating, but it
10 would impair ongoing investigations. It is also the United States’ position that there is no
11 legal requirement that it canvas other offices, departments, or agencies in order to gather
12 additional evidence (should it exist) with respect to these stocks.
13           1.       Public Company 1
14           Public Company 1 (“PubCo-1”) is a small company incorporated domestically in
15 the United States. Its stock is publicly traded on OTC Market Group, Inc.’s “Pink Open
16 Market.” At the FBI’s instruction, between January and February 2019, an individual
17 functioning in an undercover capacity (“UC”) introduced Forster, using a pseudonym, to
18 ongoing conspiratorial discussions concerning a market manipulation / pump-and-dump
19 scheme surrounding PubCo-1’s stock. The conspirators include multiple individuals, one
20 of whom is an executive at PubCo-1. Forster participated in, and captured evidence of,
21 these communications, which included almost daily text messages, between 10 and 15
22 telephone calls, and approximately ten emails (some of which attached one or more
23 documents).           The topics covered in these discussions included recurring aspects of
24 market manipulation schemes, including: (1) the conspirators’ control over Pubco-1 and
25 its stock; (2) concealing this control, including through false and misleading disclosures
26 in the company’s public filings with OTCMarkets.com, and holding stock through
27 nominee accounts; (3) evading the legal requirement that new public offerings of stock be
28
     United States First Suppl. Brief in R&O to Giguiere   8                               18CR3071-WQH
     Discovery Motion
      Case 3:18-cr-03071-WQH Document 96 Filed 03/25/19 PageID.468 Page 9 of 12




 1 registered with the SEC; (4) coordinating corporate press releases with paid promotions
 2 (the “pump”) through, e.g., call rooms; and (5) the approximate share price the
 3 conspirators expected to achieve through the scheme, so that the they could sell (“dump”)
 4 the shares. After capturing the evidence described above, and at the FBI’s instruction,
 5 Forster terminated his purported involvement in the scheme. In the FBI’s estimation, the
 6 conspirators continue in their efforts to manipulate the stock of PubCo-1.
 7           2.       Public Company 2
 8           Public Company 2 (“PubCo-2”) is a small company incorporated domestically in
 9 the United States.             Its stock is publicly traded on the NASDAQ market.   An FBI
10 cooperator introduced Forster, using a pseudonym, and a UC to a securities broker
11 (“Broker 1”) who is under investigation. The cooperator told Broker 1 that Forster and
12 the UC worked in the microcap stock industry. Forster and the UC then communicated
13 with Broker 1 about PubCo-2 in two telephone calls, and approximately 20 emails (some
14 of which attached one or more documents). Forster and the UC told Broker 1 that they
15 owned significant blocks of PubCo-2 stock – this was a ruse, as neither Forster nor the
16 UC owned this stock. The topics covered in these discussions included recurring aspects
17 of market manipulation schemes, including: (1) Forster’s and the UC’s purported control
18 over Pubco-2 and its stock; (2) concealing this control, including by holding stock
19 through nominee accounts; (3) evading the legal requirements that new public offerings
20 of stock be registered with the SEC; and (4) Broker 1’s cut of the proceeds upon sale of
21 the PubCo-2 stock that Broker 1 was to receive in exchange for facilitating the scheme.
22 After capturing the evidence described above, and at the FBI’s instruction, Forster
23 terminated his purported involvement in the scheme. The investigation into Broker 1 and
24 his co-conspirators continues.
25           3.       Public Company 3
26           Public Company 3 (“PubCo-3”) is a small company incorporated domestically in
27 the United States. Its stock is publicly traded on OTC Market Group, Inc.’s “Pink Open
28
     United States First Suppl. Brief in R&O to Giguiere   9                      18CR3071-WQH
     Discovery Motion
     Case 3:18-cr-03071-WQH Document 96 Filed 03/25/19 PageID.469 Page 10 of 12




 1 Market.” A UC had been in discussions with a target about promoting (i.e., pumping)
 2 various stocks. In early 2018, the UC introduced Forster (using a pseudonym) into the
 3 conversation and, at the direction of the FBI, Forster identified up to five stocks, one of
 4 which was PubCo-3, that Forster and the UC purportedly wanted to be promoted. The
 5 target expressed an interest in promoting PubCo-3, but was not interested in the other
 6 stocks. Forster and the UC communicated with the target about PubCo-3 in less than five
 7 telephone calls, and approximately 30-40 emails and/or text messages from early-2018
 8 through mid-2018. The topics covered in these discussions included recurring aspects of
 9 market manipulation schemes, including: (1) attracting attention to PubCo-3’s stock
10 through, inter alia, false and misleading press releases; (2) expectations about the price
11 and trading volume in PubCo-3’s stock that might result from the target’s efforts; and (3)
12 the target’s compensation, in the form of shares of PubCo-3’s stock, that the target was to
13 receive in exchange for facilitating the scheme. After capturing the evidence described
14 above, and at the FBI’s instruction, Forster terminated his purported involvement in the
15 scheme. The investigation into the target and his co-conspirators continues.
16           4.       Private Company 1
17           Private Company 1 (“PrivCo-1”) is a small company incorporated domestically in
18 the United States. Its stock is not publicly traded. A UC has had discussions with a
19 target about taking PrivCo-1 public, i.e., making an offering of PrivCo-1’s stock to the
20 public.         The UC introduced Forster, using a pseudonym, into the discussions.
21 Specifically, Forster participated in a single in-person meeting with the target in late-
22 2018, and has exchanged less than five emails with the target between late-2018 and the
23 date of this filing. Among the topics discussed during these communications were
24 common aspects of pump-and-dump / market manipulation schemes, including: (1) the
25 manner by which to take PrivCo-1 public; (2) Forster’s and the UC’s purported control
26 over PrivCo-1 and its stock; (3) concealing this control over PrivCo-1, including through
27 false and misleading disclosures in the company’s public filings, and holding stock
28
     United States First Suppl. Brief in R&O to Giguiere   10                     18CR3071-WQH
     Discovery Motion
     Case 3:18-cr-03071-WQH Document 96 Filed 03/25/19 PageID.470 Page 11 of 12




 1 through nominee accounts; (4) false and misleading disclosures about the company’s
 2 financial performance; and (5) how to avoid regulatory scrutiny. The investigation is still
 3 active, and Forster continues to gather evidence.
 4           5.       Additional Potential Stock Manipulation
 5           The FBI is actively analyzing opportunities to utilize Forster and his skill set to
 6 further additional investigations. The United States is prepared to make more specific
 7 disclosures with respect to such cooperation shortly after Forster terminates his purported
 8 participation in the scheme(s), which will be well in advance of trial. Forster has not yet
 9 been introduced into these conspiratorial discussions.
10           6.       United States v. Luke Zouvas
11           In July 2018, a grand jury sitting in this district handed down an indictment in
12 United States v. Zouvas, S.D. Cal. Case No. 18CR3070-JLS. The indictment charges
13 Zouvas under the money laundering sting provision, codified at 18 U.S.C.
14 § 1956(a)(3)(B). A significant portion of the evidence developed in that case consisted of
15 Forster’s recorded calls with Zouvas. Zouvas pleaded guilty on December 10, 2018, and
16 his sentencing hearing is currently calendared for May 10, 2019.              The evidence
17 surrounding Mr. Forster’s participation in the investigation soon will be produced in
18 discovery.
19
20
21
22
23
24
25
26
27
28
     United States First Suppl. Brief in R&O to Giguiere   11                       18CR3071-WQH
     Discovery Motion
     Case 3:18-cr-03071-WQH Document 96 Filed 03/25/19 PageID.471 Page 12 of 12




1                                                           III
2                                                     CONCLUSION
3            Based on the facts stated above, and the legal standards set forth in the United
4 States’ response and opposition to Giguiere’s discovery motion, the Court should deny
5 Giguiere’s discovery motion, unless otherwise noted.
6
             DATED:          March 25, 2019.                      Respectfully submitted,
7
                                                                  ROBERT S. BREWER, JR.
8                                                                 United States Attorney
9                                                                 /s/ Aaron P. Arnzen
10                                                                AARON P. ARNZEN
11                                                                ANDREW J. GALVIN
                                                                  Assistant U.S. Attorneys
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States First Suppl. Brief in R&O to Giguiere   12                                18CR3071-WQH
     Discovery Motion
